                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

TYSON DELANDRE PITTMAN,

           Plaintiff,

v.                                                     Case No. 4:18cv229-MW/CAS

A. J. TONY SMITH, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 10. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED for failure to prosecute and failure

to comply with an order of this Court.” The Clerk shall close the file.

           The Clerk shall mail a copy of this order to Defendant to his address as shown on

ECF No. 9, Taylor Correctional Institution.

       SO ORDERED on February 20, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
